Citation Nr: 0913531	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
headache, migraine type, currently evaluated as 50 percent 
disabling. 

2. Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling. 

3. Entitlement to an increased rating for gastroesophageal 
reflux disorder (GERD), currently evaluated as 10 percent 
disabling. 

4. Entitlement to an increased (compensable) rating for mild 
obstructive lung disease. 

5. Entitlement to an increased (compensable) rating for 
recurrent orchialgia, left side. 

6. Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to service-connected post-traumatic 
headache disorder, migraine type. 


7. Entitlement to a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office(RO). The RO denied an increased rating for 
the Veteran's service-connected disabilities and a TDIU. 
Service connection for erectile dysfunction, secondary to 
post-traumatic headache, migraine type was granted, and a 
noncompensable rating was awarded, effective January 2007. 
The Veteran appealed the noncompensable rating and the 
current appeal ensued. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veteran contends that his service-connected disabilities 
are more severe than the current ratings reflect. He also 
maintains that he is unable to obtain substantially gainful 
employment due to his service connected disabilities alone. 

A review of the claims file indicates that in August 2008, 
the Veteran submitted a statement indicating that he 
requested that his VA treatment records from the Providence, 
Rhode Island VA Medical Center (VAMC) be obtained and 
considered in connection with his appeal. Those records are 
not associated with the claim folder. Under the law, VA is 
required to advise claimants for benefits of any missing 
information that would render an application for benefits 
complete. 38 U.S.C.A §§ 5102(b); 5103(a). VA also has a duty 
to obtain all relevant VA and Governmental records prior to 
adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered); 
see Beausoleil v. Brown, 8 Vet.App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see also 
generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there was 
specific evidence in existence that would have well grounded 
a claim under then applicable law, VA had a duty to inform 
the claimant of the importance of obtaining this evidence to 
"complete the application.").

These records must be sought and associated with the claim 
folder in consideration with this appeal. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his 
disabilities on appeal that is not 
evidenced by the current record, to 
include all VA medical records showing 
treatment for his service-connected 
disabilities from the Providence, Rhode 
Island VAMC. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Thereafter, the RO/AMC will 
readjudicate all of the issues on appeal. 
The RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
increased ratings and TDIU. They should 
be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





